Citation Nr: 0829351	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  07-06 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for hypertension, to 
include as secondary to the veteran's service-connected 
diabetes mellitus type II.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 



INTRODUCTION

The veteran had active service from April 1966 to March 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2004 and August 2006 rating 
decisions of the Department of Veterans Affairs Regional 
Office (RO) in San Juan, Puerto Rico, denying the veteran's 
claims of service connection for hypertension and hearing 
loss.  

The claim of entitlement to service connection for 
hypertension, to include as secondary to the veteran's 
service-connected diabetes mellitus type II, is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.  


FINDING OF FACT

Bilateral hearing loss is not a result of the veteran's 
active military service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.385 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the duty to notify was satisfied by way of a June 2006 
letter sent to the veteran that addressed all notice elements 
and were sent prior to the initial RO decision of on their 
respective subject matter.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  This 
letter also provided the veteran with notice of how 
disability ratings and effective dates are assigned. 




Duty to Assist

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the veteran's service 
medical records.  Also, the veteran received a VA medical 
examination in March 2006, and VA has obtained the records of 
the veteran's outpatient treatment with VA.  Significantly, 
VA received a letter from the veteran in June 2006 indicating 
that the veteran had no additional evidence to submit in 
support of his claim.  Hence, no further notice or assistance 
to the veteran is required to fulfill VA's duty to assist him 
in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and a chronic disorder, to include sensorineural 
hearing loss, becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2007).  

Finally, a layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997); see also Bostain v. West, 
11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

The veteran contends that he is entitled to service 
connection for bilateral hearing loss.  Upon review of the 
evidence, the Board finds that, while the veteran indeed 
suffers from a current bilateral hearing loss disability, 
service connection is not warranted.  

For VA purposes, hearing impairment is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 
decibels (dB) or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 CFR § 3.385 (2007).

On the authorized audiological evaluation in March 2006, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
60
55
LEFT
20
30
40
55
55

Speech audiometry revealed speech recognition ability of 88 
percent in the both the right and the left ears.  

Upon examination, the veteran was diagnosed with mild-to-
moderately-severe sensorineural hearing loss above 1000 Hz in 
the right ear and with mild-to-moderately-severe 
sensorineural hearing loss above 500 Hz in the left ear.  
This is the first audiometric examination of record 
indicating that the veteran has a hearing loss disability.  

However, a current disability is only one of the criteria 
necessary to warrant a grant of service connection.  Evidence 
must also show the in-service occurrence or aggravation of a 
disease or injury, and medical evidence must show a nexus 
between this in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  
It is these last two criteria that cause the veteran's claim 
to fail.  

A review of the veteran's service medical records indicate 
that the veteran never complained of, nor received treatment 
for, hearing loss while in service.  Additionally, according 
to the veteran's separation examination, he did not suffer 
from hearing loss at the time of his separation from active 
duty in 1968.  On the authorized audiological evaluation of 
January 1968, pure tone thresholds, in decibels, were as 
follows (pure tone thresholds at 3000 Hz were not recorded as 
part of this examination):






HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
-
5
LEFT
5
5
5
- 
5

Therefore, the evidence establishes that the veteran did not 
suffer from hearing loss upon his separation from active 
military service.  

Likewise, the evidence establishes that the veteran did not 
suffer from hearing loss within one year after his separation 
from active duty.  Upon separation, the record is silent as 
to any complaints of or treatment for hearing loss until the 
March 2006 VA audiology assessment previously discussed.  
There is no evidence that the veteran's hearing loss began 
during active military service or within the one year 
presumptive period following the veteran's separation from 
military service.  

Further, there is no medical or lay evidence of record 
suggesting that the veteran's hearing loss may be related to 
the veteran's military service.  The Board recognizes that 
the veteran may believe that his hearing loss is related to 
military service.  However, the veteran is not competent to 
testify as to the etiology of a current medical disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
the origins of a specific disorder).  

Finally, when considering whether or not to grant a claim for 
service connection, the Board may take into consideration the 
passage of a lengthy period of time in which the veteran did 
not complain of the disorder at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).  In this 
case, the absence of any medical evidence of treatment for 
hearing loss or complaints of hearing loss for more than 35 
years after separation from active service tends to establish 
that the veteran's current hearing loss is not a result of 
his military service.
Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to service connection for hearing loss must be denied.



ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

At the outset, the Board notes that the February 2006 RO 
decision indicates that the veteran submitted a request to 
reopen a claim of service connection for hypertension that 
was denied on December 21, 2004.  The RO concluded that the 
veteran submitted new and material evidence, and reopened the 
veteran's claim of service connection for hypertension.  See 
38 U.S.C.A. § 5108.  

However, VA received a letter from the veteran in July 2005, 
indicating that the veteran believed his hypertension should 
be service-connected as secondary to the veteran's diabetes 
mellitus.  The Board concludes that this was a valid notice 
of disagreement (NOD), which was filed with VA approximately 
seven months after the initial RO decision denying the 
veteran's claim of service connection for hypertension.  
According to VA regulation, a veteran must file a notice of 
disagreement within one year from the date of the mailing of 
notice of the result of initial review or determination to 
perfect an appeal.  The veteran's NOD was filed well within 
the statutory time requirements, and as such, the December 
2004 decision denying the veteran's claim of service 
connection for hypertension is not final.  As such, there is 
no need for the veteran to submit new and material evidence 
to reopen this claim, since it remains open due to the 
veteran's filing of an NOD in July 2005.  

Regarding the veteran's claim of entitlement to service 
connection for hypertension claimed a secondary to diabetes 
mellitus type 2, it is noted that while the evidence tends to 
indicate that hypertension predated the diabetes, any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 
Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

It does not appear that an opinion has been sought as to 
whether the veteran's hypertension has been aggravated by his 
service-connected diabetes mellitus.  The Board is of the 
opinion that one should be sought prior to further appellate 
review.  

Although the further delay of this case is regrettable, due 
process considerations require such action. Accordingly, the 
case is REMANDED for the following action: 

1.  Schedule the veteran for an 
appropriate VA examination to determine 
whether his hypertension is related to 
his service-connected diabetes mellitus.  
The examiner is requested to examine the 
veteran, and to review the claims folder 
in order to render an opinion as to 
whether it is at least as likely as not 
(probability of fifty percent or more) 
that the veteran's hypertension has 
increased in severity due to his service-
connected diabetes mellitus.  In making 
this determination, the baseline level of 
severity of the nonservice-connected 
hypertension must be established by 
medical evidence created before the onset 
of any aggravation found.  A rationale 
for any opinion offered is requested.  .

2.  Thereafter, readjudicate the 
veteran's secondary service connection 
claim.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with 
the claims file since the last statement 
of the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


